DoubleLine Equity Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 July 1, 2014 VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: DoubleLine Equity Funds (the “Trust”) FileNos. 333-186042 and 811- 22790 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, DoubleLine Equities Growth Fund, hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment to the Trust’s Registration Statement dated July 1, 2014, and filed electronically as Post-Effective Amendment No. 5 under the Securities Act and Amendment No.8 under the Investment Company Act of 1940, as amended (“Amendment No.5/8”), as filed electronically with the Commission on June 30, 2014. Amendment No.5/8 became effective on the date hereof. Please direct any inquiries regarding this filing to me at (414) 765-6620.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Alia M. Vasquez Alia M. Vasquez, Esq. for U.S. Bancorp Fund Services, LLC cc: Keith T. Kirk, Deputy General Counsel, CCO, DoubleLine Capital LP Timothy W. Diggins, Esq., Ropes & Gray LLP Nathan D. Briggs, Esq., Ropes & Gray LLP Jeremy C. Smith, Esq., Ropes & Gray LLP
